 



Exhibit 10.31
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated as
of November ___, 2006 (the “Effective Date”), is by and between McKesson
Corporation (the “Company”), a Delaware corporation with its principal office at
One Post Street, San Francisco, California, and Pamela J. Pure (“Executive”).
RECITALS
     A. WHEREAS, Executive and the Company have previously entered into that
certain Employment Agreement dated as of April 1, 2004 (the “Prior Employment
Agreement”);
     B. WHEREAS, Executive and the Company wish to amend and restate the terms
of Executive’s employment with the Company, as set forth herein;
     C. The Company, in its business, develops and uses certain Confidential
Information (as defined in Paragraph 7(c) below). Such Confidential Information
will necessarily be communicated to or acquired by Executive by virtue of her
employment with the Company, and the Company has spent time, effort and money to
develop such Confidential Information and to promote and increase its goodwill;
and
     D. The Company desires to retain the services of, and employ, Executive on
its own behalf and on behalf of its affiliated companies for the period provided
in this Agreement and, in so doing, to protect its Confidential Information and
goodwill, and Executive is willing to accept employment by the Company on a
full-time basis for such period, upon the terms and conditions hereinafter set
forth.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:
          1. Employment. Subject to the terms and conditions of this Agreement,
the Company agrees to employ Executive, and Executive agrees to accept
employment from, and remain in the employ of, the Company for the period stated
in Paragraph 3 hereof.
          2. Position and Responsibilities. During the period of her employment
hereunder, Executive agrees to serve the Company, and the Company shall employ
Executive, as Executive Vice President and President, McKesson Provider
Technologies, or in such other senior corporate executive capacity or capacities
as may be specified from time to time by the Chief Executive Officer of the
Company (the “Chief Executive Officer”).
          3. Terms and Duties:
               (a) Term of Employment. The period of Executive’s employment
under this Agreement shall be deemed to have commenced on the date of this
Agreement and shall continue until the third anniversary of the Effective Date;
provided, however, that the term of this Agreement shall automatically be
extended for one (1) additional year on each

 



--------------------------------------------------------------------------------



 



anniversary of the Effective Date, unless terminated earlier in accordance with
Paragraph 8 below (the “Term”).
               (b) Duties. During the period of her employment hereunder and
except for illness, reasonable vacation periods, and reasonable leaves of
absence, Executive shall devote her best efforts and all her business time,
attention and skill to the business and affairs of the Company and its
affiliated companies, as such business and affairs now exist and as they may be
hereafter changed or added to, under and pursuant to the general direction of
the Board of Directors of the Company (the “Board”); provided, however, that,
with the approval of the Chief Executive Officer, Executive may serve, or
continue to serve, on the boards of directors of, hold any other offices or
positions in, companies or organizations which, in such officer’s judgment, will
not present any conflict of interest with the Company or any of its subsidiaries
or affiliates or divisions, or materially affect the performance of Executive’s
duties pursuant to this Agreement. The Company shall retain full direction and
control of the means and methods by which Executive performs the services for
which she is employed hereunder. The services which are to be employed by
Executive hereunder are to be rendered in the State of Georgia, or in such other
place or places in the United States or elsewhere as may be determined from time
to time by the Board.
          4. Compensation and Reimbursement of Expenses.
               (a) Compensation. During the period of her employment hereunder,
Executive shall be paid a salary, in monthly or semi-monthly installments (in
accordance with the Company’s normal payroll practices for senior executive
officers), at the rate of Six Hundred Thirty-Four Thousand, Seven Hundred and
Seventy-Six Dollars ($634,776) per year, or such higher salary as may be from
time to time approved by the Board (or any duly authorized Committee thereof)
(any such higher salary so approved to be thereafter the minimum salary payable
to Executive during the remainder of the term hereof), plus such additional
incentive compensation, if any, as may be awarded to her yearly by the Board (or
any duly authorized Committee thereof). For purposes of the MIP (as defined in
paragraph 5 below), for each of the Company’s fiscal years ending during the
term of this Agreement, Executive’s Individual Target Award shall be 85% of her
base salary for the applicable Year (as defined in the MIP). Executive shall
also receive a Mortgage Allowance of Two Thousand Six Hundred Forty-Six Dollars
and Four Cents ($2,646.04) per month through February 2013, or termination of
employment, if earlier, provided that her current residence remains her
principal residence.
               (b) Reimbursement of Expenses. The Company shall pay or reimburse
Executive, in accordance with its normal policies and practices, for all
reasonable travel and other expenses incurred by Executive in performing her
obligations hereunder.
          5. Other Benefits. During the period of her employment hereunder,
Executive shall be entitled to receive all other benefits of employment
generally available to other members of the Company’s senior management and
those benefits for which key executives are or shall become eligible, when and
as she becomes eligible therefore, including without limitation, group health
and life insurance benefits, short and long-term disability plans, deferred
compensation plans, and participation in the Company’s Profit-Sharing Investment
Plan, Employee Stock Purchase Plan, Executive Medical Plan, Management Incentive
Plan

2



--------------------------------------------------------------------------------



 



(“MIP”), Executive Benefit Retirement Plan (“EBRP”), Executive Survivor Benefits
Plan (“ESBP”), Stock Purchase Plan and 1994 Stock Option and Restricted Stock
Plan (or any other similar plan or arrangement).
          6. Benefits Payable Upon Disability or Death.
               (a) Disability Benefits. If, during the term of this Agreement,
Executive shall be prevented from properly performing services hereunder by
reason of her illness or other physical or mental incapacity, the Company shall
continue to pay Executive her then current salary hereunder during the period of
such disability; or, if less, for a period of (12) calendar months, at which
time the Company’s obligations hereunder shall cease and terminate.
               (b) Death Benefits. In the event of the death of Executive during
the term of this Agreement, Executive’s salary payable hereunder shall continue
to be paid to Executive’s surviving spouse or, if there is no spouse surviving,
then to Executive’s designee or representative (as the case may be) through the
six-month period following the end of the calendar month in which Executive’s
death occurs. Thereafter, all of the Company’s obligations hereunder shall cease
and terminate.
               (c) Other Plans. The provisions of this Paragraph 6 shall not
affect any rights of Executive’s heirs, administrators, executors, legatees,
beneficiaries or assigns under the Company’s Profit-Sharing Investment Plan,
EBRP, ESBP, 1994 Stock Option and Restricted Stock Plan (or any other similar
plan or arrangement), any stock purchase plan or any other employee benefit plan
of the Company, and any such rights shall be governed by the terms of the
respective plans.
          7. Obligations of Executive During and After Employment.
               (a) Noncompetition. Executive agrees that during the term of her
employment hereunder, that she will work exclusively for and devote her
substantial working energies solely to the benefit of the Company. Executive
further agrees that for a period of two (2) years following the termination of
her employment for whatever reason, that Executive will not perform, in any
state of the United States of America, any like or similar services that
Executive performed during the course of her employment with Company, for any
competitor of Company. Executive agrees that, at the time of execution of this
Agreement, (1) the Company is currently conducting or planning to solicit and
conduct business in each of the states of the United States of America, and
(2) that she has direct or indirect supervisory responsibilities for such
conduct or plans in each such state.
               (b)  Trade Secret and Confidential Information. Executive
acknowledges and agrees that, during the course of her employment, Executive
will have produced and/or have access to trade secrets and Confidential
Information (as defined below), of the Company and that the unauthorized use or
disclosure of any of such trade secrets and Confidential Information would harm
the Company.
                    (i) Trade Secrets. Executive promises and agrees to take all
reasonable steps to maintain and protect the trade secrets of the Company and
its affiliates during and after Executive’s employment with the Company.
Executive further agrees not to use or

3



--------------------------------------------------------------------------------



 



disclose any trade secret of the Company and its affiliates after the
termination of her employment.
                    (ii) Confidential Information. Executive promises and agrees
to take all reasonable steps to maintain and protect the Confidential
Information (as defined below) of the Company during and for a period of three
years after Executive’s employment with the Company. Executive further agrees
not to use or disclose any Confidential Information of the Company for a three
year period after the termination of her employment with the Company. Therefore
subject to these restrictions, Executive agrees to hold in confidence and not,
directly or indirectly, disclose, use, copy or make lists of any such
information, except to the extent expressly authorized by the Company in writing
or as required by law. All records, files, drawings, documents, equipment, and
the like, or copies thereof, relating to the Company’s business which Executive
shall prepare, use, or come into contact with, shall be and remain the sole
property of the Company, and shall not be removed (except to allow Executive to
perform her responsibilities hereunder while traveling for business purposes or
otherwise working away from her office) from the Company’s premises without its
prior written consent, and shall be promptly returned to the Company upon
termination of employment with the Company. This Paragraph 7(b) shall survive
the termination or expiration of this Agreement.
                    (iii) Confidential Information Defined. For purposes of this
Agreement, “Confidential Information” excludes trade secrets of the Company, but
includes all other information (whether reduced to written, electronic, magnetic
or other tangible form) acquired in any way by Executive during the course of
her employment with the Company concerning the products, projects, activities,
business or affairs of the Company, or the Company’s customers, including
without limitation, (i) all information concerning computer programs, system
documentation, special hardware, product hardware, related software development,
manuals, formulae, processes, methods, machines, compositions, ideas,
improvements or inventions of the Company and its affiliated companies, (ii) all
sales and financial information concerning the Company and its affiliated
companies, (iii) all customer and supplier lists of the Company and its
affiliated companies, (iv) all information concerning products or projects under
development by the Company or any of its affiliated companies or marketing plans
for any of those products or projects, and (v) all information in any way
concerning the products, projects, activities, business or affairs of customers
of the Company or any of its affiliated companies which was furnished to her by
the Company or any of its agents or customers; provided, however, that
Confidential Information does not include information which (A) becomes
available to the public other than as a result of a disclosure by Executive,
(B) was available to her on a non-confidential basis outside of her employment
with the Company, or (C) becomes available to her on a non-confidential basis
from a source other than the Company or any of its agents, creditors, suppliers,
lessors, lessees or customers.
               (c) Non-solicitation of Employees. Executive agrees that for a
period of two years following the termination of Executive’s employment for any
reason, that Executive will not solicit, recruit or hire any employee of Company
with whom Executive had business contact or about whom Executive had access to
Confidential Information regarding the employee’s pay, performance, duties or
customer contacts.

4



--------------------------------------------------------------------------------



 



               (d) Non-solicitation of Customers. Executive recognizes and
acknowledges that it is essential for the proper protection of the business of
the Company that Executive be restrained for a reasonable period following the
termination of Executive’s employment with the Company from soliciting customers
of the Company. Executive agrees for a period of two years following the
termination of Executive’s employment for whatever reason, that Executive will
not solicit for any competitive purpose the customers of Company, such customers
shall be limited to those customers with whom Executive had material personal,
business contact within the last three years of Executive’s employment with
Company.
               (e) Remedy for Breach. Executive agrees that in the event of a
breach or threatened breach of any of the covenants contained in this
Paragraph 7, the Company shall have the right and remedy to have such covenants
specifically enforced by any court having jurisdiction, it being acknowledged
and agreed that any material breach of any of the covenants will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company.
               (f) Blue-Penciling. Executive acknowledges and agrees that the
noncompetition and nonsolicitation provisions contained herein are reasonable
and valid in geographic, temporal and subject matter scope and in all other
respects, and do not impose limitations greater than are necessary to protect
the goodwill, Confidential Information and other business interests of the
Company. Nevertheless, if any court determines that any of said noncompetition
and other restrictive covenants and agreements, or any part thereof, is
unenforceable because of the duration or geographic scope of such provision,
such court shall have the power to reduce the duration or scope of such
provision, as the case may be, and, in its reduced form, such provision shall
then be enforceable to the maximum extent permitted by applicable law.
               (g) Mutual Dependence. Executive understands and agrees that her
full compliance with Section 7 of this Agreement is an express condition for and
mutually dependent upon the obligations of the Company to pay Executive her
compensation and benefits, including severance pay, during the remainder of the
Term. Executive further understands and agrees that in the event that any
provisions of Section 7 of this Agreement are rendered void, invalid, illegal or
otherwise unenforceable, in whole or in substantial part, as a result of actions
not initiated by the Company or its agent, the Company’s obligations to pay
Executive her Base Salary, bonus or any other compensation and benefits,
including severance pay, may be terminated immediately.
          8. Termination.
               (a) For Cause. Notwithstanding anything herein to the contrary,
the Company may, without liability, terminate Executive’s employment hereunder
for Cause (as defined below) at any time upon written notice from the Board (or
any duly authorized Committee thereof) specifying such Cause, and thereafter,
the Company’s obligations hereunder shall cease and terminate; provided,
however, that such written notice shall not be delivered until after the Board
(or any duly authorized Committee thereof) shall have given Executive written
notice specifying the conduct alleged to have constituted such Cause and
Executive has failed to cure such conduct, if curable, within fifteen (15) days
following receipt of such notice. As used

5



--------------------------------------------------------------------------------



 



herein, the term “Cause” shall mean negligent or willful engagement in
misconduct which, in the sole determination of the Chief Executive Officer (or
his designee), is injurious to the Company, its employees, or its customers.
               (b) Arbitration Required to Confirm Cause. In the event of a
termination for Cause pursuant to subparagraph (a) above, the Company shall
continue to pay Executive’s then current compensation as specified in this
Agreement until the issuance of an arbitration award affirming the Company’s
action. Such arbitration shall be held in accordance with the provisions of
Paragraph 12(d) below. In the event the award upholds the action of the Company,
Executive shall promptly repay to the Company any sums received pursuant to this
subparagraph 8(b), following termination of employment.
               (c) Other than For Cause, Performance, Reorganization.
Notwithstanding anything herein to the contrary, the Company may also terminate
Executive’s employment (without regard to any general or specific policies of
the Company relating to the employment or termination of its employees)
(i) should Executive fail to perform her duties hereunder in a manner
satisfactory to the Chief Executive Officer, (ii) should Executive’s position be
eliminated as a result of a reorganization or restructuring of the Company or
any of its affiliated companies, or (iii) for any other reason or reasons, in
the Company’s sole discretion.
               (d) Obligations of the Company on Termination of Employment.
                    (i) If the Company terminates Executive’s employment
pursuant to subparagraph 8(a) above and the Company’s action is affirmed as
specified in subparagraph 8(b) above or Executive terminates her employment with
the Company other than for Good Reason (as defined in subparagraph (d)(iii)
below), then all of the Company’s obligations hereunder shall immediately cease
and terminate. Executive shall thereupon have no further right or entitlement to
additional salary, incentive compensation payments or awards, or any perquisites
from the Company whatsoever, and Executive’s rights, if any, under the Company’s
employee and executive benefit plans shall be determined solely in accordance
with the express terms of the respective plans.
                    (ii) If the Company terminates Executive’s employment
pursuant to subparagraph 8(c) above or Executive terminates her employment with
the Company for Good Reason prior to the expiration of the Term, then in lieu of
any benefits payable pursuant to the Company’s Executive Severance Policy (so
long as the compensation and benefits payable hereunder equal or exceed those
payable under said Policy) and in complete satisfaction and discharge of all of
its obligations to Executive hereunder, the Company shall, provided Executive is
not in breach of the provisions of Paragraph 7 hereof and except as provided in
Paragraph 9 below, and conditioned upon Executive’s execution of a full release
of claims, (A) provide Executive with monthly cash payments equal to Executive’s
final monthly base salary (“Severance”) for the remainder of the Term (the
“Severance Period”); provided that, if such payment is deferred in accordance
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
it shall accrue interest at the Deferred Compensation Administration Plan III
Rate (the “DCAP Rate”) for the period of such deferral, which interest shall be
paid together with such payment, and further provided that the Company’s
obligation to make such Severance payments shall be reduced by any compensation
received by Executive

6



--------------------------------------------------------------------------------



 



from a subsequent employer during the Severance Period, (B) consider Executive
for a bonus under the terms of the Company’s MIP for the fiscal year in which
termination occurs (but not for any subsequent year) provided that any such
bonus, if earned, shall be pro-rated to reflect the portion of the year for
which Executive was actively employed, and shall be made at the time and in the
manner applicable to MIP payments for current employees; provided, however,
that, if such payment is deferred in accordance with Section 409A of the Code
(“Section 409A”), it shall accrue interest at the DCAP Rate for the period of
such deferral, which interest shall be paid together with such payment,
(C) continue Executive’s Executive Medical Plan benefits until the end of the
Severance Period, (D) subject to the express special forfeiture and repayment
provisions of the respective plans (or the terms and conditions applicable
thereto), continue the accrual and vesting of Executive’s rights, benefits and
existing awards for the remainder of the Severance Period for purposes of the
EBRP, ESBP, and the Stock Option and Restricted Stock Plan (or any other similar
plan or arrangement); provided, however, that (unless otherwise provided by the
terms of the applicable plan; or unless the Board, or any duly authorized
Committee thereof, in its sole discretion determines otherwise) Executive shall
in no event receive or be entitled either to additional grants or awards
subsequent to the date of termination, nor “Approved Retirement” status, under
the foregoing plans, and (E) terminate Executive’s participation in the
Company’s tax-qualified profit-sharing plans, long-term incentive plan, and
stock purchase plans, pursuant to the terms of the respective plans, as of the
date of Executive’s termination of employment.
                    (iii) For purposes of this Agreement, “Good Reason” shall
mean any of the following actions, if taken without the express written consent
of Executive, (A) any material change by the Company in Executive’s functions,
duties or responsibilities as Executive Vice President and President, McKesson
Provider Technologies, which change would cause Executive’s position with the
Company to become of less dignity, responsibility, importance, or scope as
compared to the position and attributes that applied to Executive as of the
Effective Date, (B) any reduction in Executive’s base salary, other than a
proportional reduction effected as part of an across-the-board reduction
affecting all executive employees of the Company, (C) any material failure by
the Company to comply with any of the provisions of the Agreement, (D) the
Company’s requiring Executive to be based at any office or location more than 25
miles from the office at which Executive is based as of the Effective Date,
except for travel reasonably required in the performance of Executive’s
responsibilities, or (E) in the event of a Change in Control, any change in the
level of officer within the Company to whom Executive reports, as this reporting
relationship existed immediately prior to a Change in Control.
          9. Termination in Connection with a Change in Control. Notwithstanding
the provisions of Paragraph 8(d), in the event of an occurrence of a Change in
Control, the following provisions shall apply in the event of Executive’s
termination of employment (i) within two (2) years following such Change in
Control, or (ii) within the six (6) month period immediately preceding such
Change in Control if such termination of employment occurs at the direction of
the person or entity that is involved in, or otherwise in connection with, such
Change in Control:
               (a) If the Company terminates Executive’s employment pursuant to
Paragraph 8(c) above or otherwise without Cause or Executive terminates her
employment with

7



--------------------------------------------------------------------------------



 



the Company for Good Reason, then the Company shall, in lieu of the benefits
payable under Paragraph 8(d)(ii) above, immediately pay to Executive in a cash
lump sum an amount equal to 2.99 multiplied by Executive’s Earnings and shall
take all actions described in clauses (C) through (E) in Paragraph 8(d)(ii)
hereof; provided that, if such payment is deferred in accordance with
Section 409A, it shall accrue interest at the DCAP Rate for the period of such
deferral, which interest shall be paid together with such payment. For purposes
of this Section 9(a), “Earnings” shall mean the sum of (i) Executive’s annual
base salary and (ii) the greater of Executive’s target bonus under the MIP or
the average MIP bonus paid Executive over the prior three fiscal years.
               (b) Change in Control. For purposes of this Agreement, a “Change
in Control” of the Company shall mean the occurrence of any change in ownership
of the Company, change in effective control of the Company, or change in the
ownership of a substantial portion of the assets of the Company, as defined in
Section 409A(a)(2)(A)(v), the regulations thereunder, and any other published
interpretive authority, as issued or amended from time to time.
          10. Excise Tax Payment
               (a) If, as a result of Executive’s employment with the Company or
termination thereof, the benefits received by Executive under Paragraph 9 above
(the “Total Payments”) are subject to the excise tax provision set forth in
Section 4999 of the Code (the “Excise Tax”), the Company shall pay to Executive
an additional amount (the “Gross-Up Payment”) such that the net amount retained
by Executive, after deduction of any Excise Tax on the benefits received
hereunder and any Federal, state and local income and employment taxes and
Excise Tax upon the Gross-Up Payment, shall be equal to the Total Payments.
               (b) For purposes of determining whether any of the Total Payments
will be subject to the Excise Tax and the amount of such Excise Tax, (i) all of
the Total Payments shall be treated as “parachute payments” (within the meaning
of Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to Executive and selected by the accounting firm
which was, immediately prior to the Change in Control, the Company’s independent
auditor (the “Auditor”), such payments or benefits (in whole or in part) do not
constitute parachute payments, including by reason of Section 280G(b)(4)(A) of
the Code, (ii) all “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax
unless, in the opinion of Tax Counsel, such excess parachute payments (in whole
or in part) represent “reasonable compensation” for services actually rendered
(within the meaning of Section 280G(b)(4)(B) of the Code) in excess of the Base
Amount (as defined in Section, 280G(b)(3) of the Code) allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax, and
(iii) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. For purposes of determining the amount
of the Gross-Up Payment, Executive shall be deemed to pay federal income tax at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of Executive’s
residence on the date of termination (or if there is no date of termination,

8



--------------------------------------------------------------------------------



 



then the date on which the Gross-Up Payment is calculated for purposes of this
Paragraph 10(b)), net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.
               (c) In the event that the Excise Tax is finally determined to be
less than the amount taken into account hereunder in calculating the Gross-Up
Payment, Executive shall repay to the Company, within five (5) business days
following the time that the amount of such reduction in the Excise Tax is
finally determined, the portion of the Gross-Up Payment attributable to such
reduction (plus that portion of the Gross-Up Payment attributable to the Excise
Tax and federal, state and local income and employment taxes imposed on the
Gross-Up Payment being repaid by Executive, to the extent that such repayment
results in a reduction in the Excise Tax and a dollar-for-dollar reduction in
Executive’s taxable income and wages for purposes of federal, state and local
income and employment taxes, plus interest on the amount of such repayment at
120% of the rate provided in Section 1274(b)(2)(B) of the Code. In the event
that the Excise Tax is determined to exceed the amount taken into account
hereunder in calculating the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess plus any interest, penalties or additions payable by
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally determined. Executive and the
Company shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.
               (d) Notwithstanding anything else herein, this Paragraph 10 shall
survive any termination of employment, any payments hereunder or any termination
of obligations hereunder; provided, however, that this Paragraph 10 shall not
survive any termination of employment for Cause that occurs prior to a Change in
Control or any payments or termination of obligations in connection with such
termination for Cause.
          11. Compliance with Section 409A
               Notwithstanding anything in this Agreement to the contrary, the
Company shall administer and construe this Agreement in accordance with
Section 409A, the regulations promulgated thereunder, and any other published
interpretive authority, as issued or amended from time to time, so as not to
subject Executive to the additional tax and interest imposed under Section 409A.
To the extent that the Company and/or Executive reasonably determine that any
amount payable under this Agreement would trigger the additional tax imposed by
Section 409A, the Company and Executive shall promptly agree in good faith on
appropriate modifications to the Agreement (including delaying or restructuring
payments) to avoid such additional tax yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to Executive. If Executive
incurs liability under Section 409A(a)(1)(B) as a direct result of the Company’s
failure to fulfill the foregoing obligations, the Company will indemnify and
hold Executive harmless from such liability; provided, however, that the Company
shall have no obligation under this provision for any such failures that are
attributable to Executive’s own willful acts or omissions or to Executive’s
demand for a distribution of benefits notwithstanding a recommendation of the
Company against the distribution.

9



--------------------------------------------------------------------------------



 



          12. General Provisions.
               (a) Executive’s rights and obligations hereunder shall not be
transferable by assignment or otherwise. Nothing in this Agreement shall prevent
the consolidation of the Company with, or its merger into, any other
corporation, or the sale by the Company of all or substantially all of its
properties or assets; and this Agreement shall inure to the benefit of, be
binding upon and be enforceable by, any successor surviving or resulting
corporation, or other entity to which such assets shall be transferred. This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
the Company.
               (b) This Agreement constitutes the entire agreement between the
parties hereto in respect of the employment of Executive by the Company. This
Agreement supersedes and replaces all prior oral and written agreements,
understandings, commitments, and practices between the parties including, but
not limited to, the Prior Employment Agreement.
               (c) In the event Executive’s employment with the Company shall
terminate under circumstances otherwise providing Executive with a right to
benefits under both the Company’s Executive Severance Policy and
Paragraph 8(d)(ii) of this Agreement, Executive shall be entitled to receive the
greater of the benefits provided therein or herein, calculated individually,
without duplication.
               (d) Executive and the Company agree that any dispute, controversy
or claim between them, other than any dispute, controversy claim or breach
arising under Paragraph 7 of this Agreement, shall be settled exclusively by
final and binding arbitration in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (the
“AAA Rules”). A neutral and impartial arbitrator shall be chosen by mutual
agreement of the parties or, if the parties are unable to agree upon an
arbitrator within a reasonable period of time, then a neutral and impartial
arbitrator shall be appointed in accordance with the arbitrator nomination and
selection procedure set forth in the AAA Rules. The arbitrator shall apply the
same substantive law, with the same statutes of limitations and remedies, that
would apply if the claims were brought in court. The arbitrator also shall
prepare a written decision containing the essential findings and conclusions
upon which the decision is based. Either party may bring an action in court to
compel arbitration under this Agreement or to enforce an arbitration award.
Otherwise, neither party shall initiate or prosecute any lawsuit in any way
related to any claim subject to this agreement to arbitrate. Any arbitration
held pursuant to this Paragraph shall take place in San Francisco, California.
Each party shall pay its own costs and attorneys’ fees, unless a party prevails
on a statutory claim and the statute provides that the prevailing party is
entitled to payment of its attorneys’ fees. In that case, the arbitrator may
award reasonable attorneys’ fees and costs to the prevailing party as provided
by law. The Company agrees to pay the costs and fees of the arbitrator. THE
PARTIES UNDERSTAND AND AGREE THAT THIS AGREEMENT CONSTITUTES A WAIVER OF THEIR
RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR CONTROVERSIES COVERED BY THIS
AGREEMENT.
               (e) Executive expressly acknowledges and agrees that, in the
event the benefits provided hereunder are subject to the excise tax provision
set forth in Section 4999 of the Internal Revenue Code of 1986, as amended,
(i) Executive shall be responsible for, and

10



--------------------------------------------------------------------------------



 



(ii) Executive shall not be entitled to any additional payment from the Company
for any Federal, state, and local income and employment taxes, interest or
penalties that may arise in connection with such benefits.
               (f) The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability hereof shall not be affected thereby.
               (g) This Agreement may not be amended or modified except by a
written instrument executed by the Company and Executive.
               (h) This Agreement and the rights and obligations hereunder shall
be governed by and construed in accordance with the laws of the State of
Georgia, without regard to its principles of conflict of laws.
     IN WITNESS WHEREOF, The parties have executed this Agreement as of the date
first above written.

                  McKesson Corporation         A Delaware Corporation    
 
           
 
  By:        
 
     
 
Paul E. Kirincic    
 
      Executive Vice President, Human Resources    

ATTEST:

             
 
Executive Vice President and Secretary
     
 
Executive    
 
           
By the Authority of the
           
Compensation Committee of the
           
Board of Directors of
           
McKesson Corporation
           
on November ___, 2006.
           

11